Title: To James Madison from Thomas Jefferson, 23 August 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 23. 1802.
Yesterday’s post brought me, as I suppose it did you, information of the Emperor of Marocco’s declaration of war against us, and of the capture of a merchant vessel of ours (the Franklin, Morris) off cape Palos, by a Tripoline as is said in a New York letter; but a Marraquin as I am in hopes from the place, & the improbability of a Tripoline being there. The letter to the Emperor, & the gun carriages are of course to be stopped, and I have approved a proposition from mr. Smith to send another frigate, which he says can be ready in two weeks, in addition to the New York. These with those already there, & the Swedes, are surely sufficient for the enemies at present opposed to us. These are the only alterations made in the arrangements we had agreed on. I have desired mr. Smith to recommend a liberal attention in our officers to the interests of Sweden in the Mediteranean, and if peace with Marocco does not take place this year, I should think it proper that we should undertake the forming a permanent league of the powers at war, or wh: may from time to time get into war with any of the Barbary powers. Accept assurances of my constant & affectionate esteem.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).



   
   News of the declaration of war by the emperor of Morocco was announced in Robert Smith’s letter to Jefferson of 20 Aug. 1802 (DLC: Jefferson Papers).



   
   Smith’s idea to send an additional frigate to the Mediterranean was proposed in his letter to Jefferson of 20 Aug. 1802; the president agreed in his letter to Smith of 23 Aug. 1802 (ibid.).



   
   On 30 Sept. 1802, Edward Thornton reported to Lord Hawkesbury that after a conversation with JM, he could see no foundation to rumors that the U.S. was joining a northern European confederacy to repress the piracy of the Barbary States (PRO: Foreign Office, ser. 5, 35:321).


